Citation Nr: 0825998	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  04-36 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional (VA) Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for claimed joint and 
shoulder condition as secondary to an undiagnosed illness.  

2.  Entitlement to service connection for a claimed sleep 
disorder, loss of energy, fatigue, and sweating as secondary 
to an undiagnosed illness.  

3.  Entitlement to service connection for claimed depression.  

4.  Entitlement to an evaluation in excess of 10 percent 
prior to August 17, 2005 and in excess of 20 percent 
beginning August 17, 2005 for the service-connected bony 
prominence of the right side of the pelvis with right leg 
stiffness and pain (right pelvis disability).  

5.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected gastrointestinal 
disability.  

6.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected tinea cruris and tinea pedis.  

7.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected right foot bunion, status post 
bunionectomy.  

8.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected left foot bunion, status post 
bunionectomy.  

9.  Entitlement to an increased (compensable) evaluation for 
the service-connected hemorrhoids.  

10.  Entitlement to an increased (compensable) evaluation for 
the service-connected residuals of a fracture of the right 
ring finger.  

11.  Entitlement to a temporary total rating based on need 
for convalescence.  

12.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The veteran served on active duty from March 1979 to November 
1991, including service in the Persian Gulf.  

This case comes to the Board on appeal from rating decisions 
of the RO.  A February 2003 rating decision granted service 
connection for gastrointestinal disability and assigned a 10 
percent evaluation effective on December 23, 2002.  

A February 2007 rating decision granted a 20 percent rating 
for service-connected right pelvis disability, effective on 
August 17, 2005.  The veteran continued his appeal with 
respect to the issue of an increased evaluation for service-
connected right pelvis disability.  

The issues of service connection for joint and shoulder 
disability, fatigue, and sweating secondary to an undiagnosed 
illness were denied by rating decision in August 1999, and 
the veteran was notified later in August 1999.  

A letter from the veteran disagreeing with this action was 
timely received by VA in July 2000.  A Statement of the Case 
was issued on July 24, 2004, and a Substantive Appeal was 
timely received by VA on September 7, 2004.  

This appeal is being remanded to the AOJ via the Appeals 
Management Center in Washington, DC for additional action.  



REMAND

According to the most recent VA Form 9, Appeal to Board of 
Veterans' Appeals, on file, received by VA in December 2007, 
the veteran indicated his desire to testify at a hearing 
before the Board at the RO.  

Accordingly, this case is REMANDED to the AOJ for the 
following action:

The AOJ should take all indicated action 
to place the veteran's name on the docket 
for a hearing before a Veterans Law Judge 
at the RO, according to the date of his 
request for such a hearing.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intention to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action unless otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  



